Citation Nr: 0802099	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-31 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for McArdle's Disease, 
claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
December 1970, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  Audiometric test results reflect hearing acuity no worse 
than level II in the right ear and level I in the left ear.  

2.  Competent medical evidence of record does not show a 
relationship between a current back condition and any event, 
injury, or disease occurring during the veteran's active duty 
service.

3.  The medical evidence of record does not show that the 
veteran has a confirmed current diagnosis of McArdle's 
Disease.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.85, 4.86 Diagnostic Code 6100 (2007).

2.  Service connection is not warranted for a back condition.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

3.  Service connection is not warranted for McArdle's 
Disease.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in June 2004 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate the claims and 
of the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
A letter was sent to the veteran in April 2007 providing him 
the information required by Dingess.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in October 2004 and January 2006, he was afforded 
formal VA examinations.  As such, the Board finds that there 
is no further action to be undertaken to comply with the 
provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159, and that the veteran will not be prejudiced as a 
result of the Board's adjudication of his claims.  

Background & Analysis

I.  Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Hearing loss is evaluated under Diagnostic Code 6100 of the 
Rating Schedule.  Evaluations of defective hearing under this 
code range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second (hertz).  To evaluate the degree of 
disability for service-connected hearing loss, the rating 
schedule establishes eleven (11) auditory acuity levels, 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85.  
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), 
quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In October 2004, the veteran was afforded a formal VA 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
70
75
LEFT
20
25
55
60

Pure tone threshold levels averaged 46.25 decibels for the 
right ear and 40 decibels for his left ear.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in his right ear and 92 percent in his left ear.

The VA audiometric evaluation shows that the veteran had 
level II hearing in his right ear and level I hearing in his 
left ear, which warrants a zero percent evaluation under 
Diagnostic Code 6100. 

In January 2006, the veteran was afforded another formal VA 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
25
60
75
LEFT
30
25
50
55

Pure tone threshold levels averaged 47.5 decibels for the 
right ear and 40 decibels for his left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in his right ear and 92 percent in his left ear.

The VA audiometric evaluation shows that the veteran had 
level I hearing in his right ear and level I hearing in his 
left ear, which warrants a zero percent disability evaluation 
under Diagnostic Code 6100. 

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's hearing loss warrants a compensable evaluation.  As 
such, entitlement to an increased rating is not warranted.  

As a final point, the Board notes that the record does not 
establish that the schedular criteria are inadequate to 
evaluate the veteran's hearing loss so as to warrant 
assignment of an evaluation higher than zero percent on an 
extra-schedular basis.  There is no showing that the 
disability has resulted in marked interference with 
employment, i.e., beyond that reflected by the evaluations.  
In addition, there is no indication that veteran's hearing 
loss has necessitated frequent, or indeed, any, periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of these factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) have not 
been met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

a.  Back Disability

Service medical records reflect that the veteran complained 
of a pain in his left lower back in September 1969.  His 
December 1970 separation examination notes a normal clinical 
evaluation for the spine, and does not contain any notation 
of a back condition or abnormality.  

VA medical records show that the veteran reported to the 
Tampa Florida VA Medical Center in October 2000 to get 
established within the VA medical system.  He did not report 
any back condition at that time, nor was any notation of such 
made by the treating physician.  In April 2001, he sought 
treatment for back pain and was diagnosed as having right 
sciatic pain with L5 radiculopathy.  This is the earliest 
post service treatment for a low back condition of record.  
In April 2002, a physician noted that the veteran had been 
complaining of low back pain since March 2001, with no 
history of a back injury.  Private medical records, dated in 
July 2004, reflect that the veteran reported that his back 
pain had started 30 years ago without a known indicating 
factor.

A VA spine examination was conducted in January 2006.  At 
that time, the veteran reported that he had experienced mild, 
intermittent back pain since his military service, and that 
it had been worse in the last ten years.  The examiner found 
the veteran's range of motion to include:  forward flexion of 
75 degrees, extension of 20 degrees, bilateral flexion of 30 
degrees, and bilateral rotation of 20 degrees.  The veteran 
refused to complete repetitive motion testing.  Motor 
examination of the lower extremities was 5/5, and straight 
leg testing was negative.  X-ray studies revealed a decreased 
height in the disc space at L3-L4, L4-L5, and L5-S1, with 
mild anterior osteophytes consistent with osteoarthritis.  
The examiner diagnosed the veteran as having osteoarthritis 
with chronic low back pain.  Following a review of the claims 
folder, he opined that that the veteran's back condition was 
not likely directly related to his military service, and was 
most likely an age-related change.  

The Board must assess the credibility and weight of all the 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value. Nevertheless, when, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

The veteran stated that he has experienced back pain since 
the time of his military service.  The Board notes the 
veteran was treated for a low back strain in September 1969; 
however, subsequent service medical records are silent for 
complaint, diagnosis, or treatment of a back condition.  
Furthermore, his December 1970 separation examination is 
negative of any such abnormality.  The veteran did not seek 
treatment for a back condition again until April 2000, nearly 
3 decades following his military discharge.  This evidence, 
or lack thereof, weighs heavily against the veteran's 
contention of having back pain since the time of his military 
service.  See 38 C.F.R. § 3.303(b).  

Under these circumstances, with an absence of any evidence or 
treatment of a back condition for nearly 30 years after 
service, and in the absence of any competent evidence linking 
the veteran's current back condition to military service, a 
basis upon which to establish service connection for a back 
condition has not been presented and the appeal is denied.  

b.  McArdle's Disease

The veteran contends that he has a current diagnosis of 
McArdle's Disease, and that this condition was a result of 
his exposure to Agent Orange during his military service.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), and Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.  A veteran who served in the Republic of Vietnam 
during the period set out above shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 C.F.R. § 
3.307(a)(6)(i) and (iii).

Service personnel records reflect that the veteran had active 
military service in the Republic of Vietnam; thus, his Agent 
Orange exposure is conceded.  Service medical records are 
absent of any complaint, treatment, or diagnosis of McArdle's 
Disease.  McArdle's disease is also not listed as a disease 
presumed to be caused by Agent Orange exposure, as outlined 
in 38 C.F.R. § 3.309(e) above.

As noted above, VA medical records show that the veteran 
reported to the Tampa Florida VA medical center in October 
2000 to get established.  At that time, the veteran reported 
a history of McArdle's Disease.  The treating physician noted 
this assertion and stated that the veteran's prior medical 
records were necessary to verify this diagnosis.  An 
electromyogram (EMG) test was conducted in June 2002.  This 
revealed subtle abnormalities on repetitive nerve stimulation 
and fasciculation which were compatible with a mild form of 
McArdle's Disease, but was non-diagnostic.  There was no 
evidence of myopathy or other disorders of neuromuscular 
transmission.  

In September 2002, the chief of the electroencephalogram 
(EEG) lab reviewed the veteran's EMG test results.  He 
disagreed with the findings of the resident in June 2002 and 
opined that a reliable diagnosis of McArdle's Disease was 
unable to be ascertained via an EMG test, or any method other 
than an ischemic forearm lactic acid test. 

VA medical records, dated in December 2003, reflect that the 
veteran refused a muscle biopsy in order to confirm a 
diagnosis of McArdle's Disease.  The treating physician 
reflected on the June 2002 EMG report, and opined that the 
veteran's joint discomfort was most likely secondary to 
degenerative joint disease.  Later that month, the chief of 
the EEG lab submitted an addendum to his September 2002 
opinion.  He stated that there was not a confirmed diagnosis 
of the McArdle's Disease.  The veteran's cramps appeared to 
be mild, and he had no apparent myoglobinuria.  The chief 
noted that a biopsy would solve the problem of diagnosis, and 
that an ischemic lactic acid forearm test could be done, 
although that test might cause muscle necrosis.  Other non-
invasive testing was to be considered.  

In April 2004, a diagnosis of McArdle's Disease was still 
suspected, but not proven, as the veteran was not interested 
in proceeding with a muscle biopsy.  It was also noted that 
the veteran did not wish to pursue non-invasive tests to 
confirm a diagnosis of McArdle's Disease.

There must be evidence of the current existence of a claimed 
disability in order for service connection to be granted for 
that disability.  See Rabideau, supra.  Since there is no 
competent evidence that shows the veteran has a current 
diagnosis of McArdle's Disease, the Board finds that the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, the appeal 
is denied.

c.  Conclusion

The Board notes that the veteran is competent to testify 
about what he has experienced with regard to how and when 
injuries sustained in service occurred, and the symptoms he 
has experienced since that time.  See 38 C.F.R. § 3.159 
(a)(2).  In reaching the adverse decisions herein, the Board 
has considered the veteran's contentions that he his current 
disability are the result of his military service; however, 
as a lay person, he is not competent to establish a medical 
diagnosis or etiology merely by his own assertions because 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Since the veteran is not professionally qualified 
to offer or suggest a possible medical diagnosis or etiology, 
and because there exists no medical evidence providing a 
confirmed diagnosis of McArdle's Disease, nor a nexus between 
his current back condition and his military service, there 
are no bases upon which to establish service connection for 
these claims.


ORDER

A compensable disability rating for bilateral hearing loss is 
denied.

Service Connection for a back condition is denied.

Service Connection for McArdle's Disease is denied.



____________________________________________
MICHAEL
 E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


